DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 4/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,775,792 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1 & 3-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “identifying at least one manual delivery location as a launch location for an autonomous vehicle to depart a delivery vehicle for final delivery of the at least one autonomous delivery-eligible item satisfying the autonomous delivery criteria to the destination location: and causing the autonomous vehicle to depart from the delivery vehicle to deliver the at least one autonomous delivery-eligible item satisfying the autonomous delivery criteria to the destination location” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “determining a launch location along a manual delivery vehicle route from a first manual delivery location to the autonomous delivery location, the determining based at least in part on the item data and one or more established clusters of autonomous delivery locations, wherein an autonomous vehicle is configured to depart a manual delivery vehicle at the launch location to deliver the at least one item to the autonomous delivery location” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “dynamically establishing a launch location along a manual delivery route based at least in part on the item data and on an estimated elapsed delivery time for delivering the at least one item to a particular manual delivery serviceable point along the manual delivery route, wherein an autonomous vehicle is configured to depart a manual delivery vehicle at the launch location to deliver the at least one item to the destination location corresponding to the particular manual delivery serviceable point” in combination with the remaining claim elements as set forth in claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647